Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0013], [0029], [0043], 0059], [0110, [0146], 0173], and [0212], the term “DRD” is believed to have a typo error. It should be RDR. 
Other error may be remaining, Applicant review of the entire specification is recommended. 
Appropriate correction is required.
Claim Objections
Claim is  objected to because of the following informalities:  
In claim 12, the term DRD has a typo error, it should refer to as “RDR”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 20 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject per see.
Claim 20 recites:
“A computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 1.
The computer-readable storage medium is interpreted as a propagating signal, since the specification did not explicitly indicates to the contrary.
A propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category , as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.
It is suggested to amend the claim to “A non-transitory computer-readable storage medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1nd 2 of U.S. Patent No. US 10694462 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Instant claims 
Patented claims 1 and 2. US 10694462 B2
  7. A base station, comprising: a processor; and a computer-readable storage medium storing a program to be executed by the processor; a receiver; and a transmitter; wherein, the receiver is configured to receive downlink scheduling data sent from a core network device to a terminal; the processor is configured to determine that the terminal monitors the downlink scheduling data using a first discontinuous reception (DRX) monitoring cycle; and the transmitter is configured to: when the processor determines that the terminal monitors the downlink scheduling data using the first discontinuous reception DRX monitoring cycle, send the downlink scheduling data to the terminal using a first sending cycle, wherein a unit of a duration of the first sending cycle is minute or hour. 
11. The base station according to claim 7, wherein the processor is further configured to: determine an 
12. The base station according to claim 11, wherein determining the initial sending moment by the processor comprises: determining the initial sending moment according to an identifier of the terminal and the first sending cycle; or using an end moment of the DRD timer as the initial sending moment, wherein the RDR timer is configured to determine that the terminal is switched from a connected state to a long sleep state. 

the processor, configured to determine the terminal uses a first discontinuous reception (DRX) monitoring cycle to monitor the downlink scheduling data, wherein the first DRX is in a unit of minute or hour; and the transmitter, configured to: when the processor determines that the terminal uses the first DRX monitoring cycle to monitor the downlink scheduling data, send the downlink scheduling data to the terminal using a first sending cycle, wherein duration of the first sending cycle is in a unit of minute or hour wherein the processor is further configured to: determine an initial sending moment for transmitting the scheduling downlink data; and determine a DRX sending moment according to the initial sending moment, wherein the DRX sending moment is a moment at a distance of N first sending cycles from the initial sending moment, N being a positive integer greater than or equal to 0; and the transmitter is configured to send the downlink scheduling data at the DRX sending moment. 
    2. The base station according to claim 1, wherein the determination of the initial sending moment according to an identifier of the terminal and the first sending cycle; or the determination of the initial sending moment comprises using an end moment of an RDR timer as the initial sending moment, wherein the RDR timer is configured to determine that the terminal is switched from a connected state to a long sleep state. 



Regarding claim 7, the difference between instant claim 7, and patented claim 1, is that instant claim 1 specifies all the limitations of  patented claim 1, except the bold limitation indicated above left column:  “the processor is further configured to: determine an initial sending moment for transmitting the scheduling downlink data; and determine a DRX sending moment according to the initial sending moment, wherein the DRX sending moment is a moment at a distance of N first sending cycles from the initial sending moment, N being a positive integer greater than or equal to 0; and the transmitter is configured to send the downlink scheduling data at the DRX sending moment”.
Regarding claim 11, claim 11 recites substantially the same limitations as in patented claim 1, except a minor difference in wording with regard to the limitation “the processor is configured to determine that the terminal monitors the downlink scheduling data using a first discontinuous reception (DRX) monitoring cycle”, whereas patented claim 1 specifies “ the processor, configured to determine the terminal uses a first discontinuous reception (DRX) monitoring cycle to monitor the downlink scheduling data”.   
 Regarding claim 12, claim 12 suffer from the same deficiencies discussed above with regard to claim 11 with regard to patented claim 2.
As to claim 7, claim 7 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
As to claims 11 and 12, these claims have substantially the same limitations of respective claims 1 and 2, except the rearrangement of how the processor perform the .


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHLIWA-BERTLING et al.  US 20150173122 A1. Hereinafter referred to as Schliwa.
	Regarding claim 1, Schliwa discloses a downlink scheduling data sending method comprising:
	a core network node is configured to implement paging cycles for a mobile station in a cellular network, paragraph [0010], the core network node is operable to identify the mobile station as being configured per a first DRX mode rather than a legacy second DRX mode, wherein the first DRX mode has a longer time period than the legacy second DRX mode. The core network node is also operable to receive downlink payload for the mobile station. Upon receipt of the downlink payload, the core network node is operable to transmit to one or more BSSs which manage cells in a paging area of the mobile station a message containing MTC devices 106). The MSs 106 would be identified by the core network node 102 at registration such that the core network node 102 is aware of the device type and the presently set DRX period (i.e., paging cycle) for those MSs 106. Further, the core network node 102 takes appropriate actions whenever downlink payload 112 becomes available for a specific one of these MSs 106. See paragraph [0025]. Schliwa further specifies that the DRX cycle (long DRX cycle, first DRX mode) is proposed to be increased from a few seconds to a few hours or days for mobile station (device) power saving. See paragraph [0094]. (Claimed   receiving, by a base station, downlink scheduling data sent from a core network device to a terminal; determining, by the base station, that the terminal monitors the downlink scheduling according to a first discontinuous reception (DRX) monitoring cycle; and sending, by the base station, the downlink scheduling data to the terminal using a first sending cycle when the terminal is determined to monitor the downlink scheduling data according to the first DRX monitoring cycle, wherein a unit of a duration of the first sending cycle is a minute or hour.).
	Regarding claim 2,  Schliwa discloses that the core network node 102 takes appropriate actions whenever downlink payload 112 becomes available for a specific one of these MSs 106 and transmits to the set of BSSs , which are managing cells in the applicable paging area 113 for the specific MS 106, (a message 111 containing information needed by the BSSs) to generate and transmit on a radio interface a radio block 114 (e.g., paging block 114, paging message 114, paging notification 114, CCCH block 114) for the mobile station 106. See paragraph [0025]. 
	Regarding claim 3, Schliwa discloses paging the long DRX cycle. See above discussion of claim 2. (Claimed sending the first DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner).
 	Regarding claim 4, Schliwa discloses the number of short DRX mode paging blocks 114 being transmitted between two long DRX mode paging blocks 114 is expected to be quite large, which means that even if, e.g., the mobile station 106 reads three or four short DRX mode paging blocks 114 in the new serving cell 110.sub.1a (for example), it will still represent a dramatic reduction in the total number of paging blocks 114 read compared to what the mobile station 106 would have read over the time period spanned by a long DRX mode cycle using legacy DRX mode. See paragraph [0061]. (Claimed before determining, by the base station, that the terminal monitors the downlink scheduling data according to the first DRX monitoring cycle, the method further comprises: determining, by the base station, that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle, and sending the downlink scheduling data to the terminal by using a second sending cycle, wherein a unit of a duration of the second sending cycle is millisecond or second).
Regarding claims 5 and 6, Schliwa discloses paging the DRX cycles, as discussed in the above claim 1 and 2. It should be noted that the mobile station upon synchronizing with a base 
	Regarding claim 7,   claim 7 has the same scope of method claim 1 except for the base station that is directed to receiving downlink scheduling data sent by a core network device to a terminal, and having similar reverse limitations of method claim 1, and therefore they are rejected for similar reasons.  Schliwa with reference to figure 1 shows a number of BSSs (base station subsystem) forwarding the pages received from the core network to the mobile devices. See at least paragraph [0025]. Therefore, claim 7 is rejected for similar reasons as indicated above with regard to claim 1.
	 Regarding claims 8, 10, 13, 14, and 16 these claims are apparatus claims and have the same scope of respective method claims 2, 3, and 4-6 respectively. Thus they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa.
sleep mode by cutting (e.g., interrupting or pausing) the clocks and voltages to its different modules and sub-modules for power saving purposes. Before entering into sleep mode, the mobile station 106 programs (e.g., sets or configures) the timer to generate an interrupt at time `T` to wake up. Generally, the time `T` is set based on the DRX cycle (period) employed for this specific mobile station 106.   See paragraph [0096]. Schliwa does not disclose the specifics of the timers as claimed. However, using timers in order to implement the different short and long DRX is notoriously known in the art, such as wake-up and long or short sleeping periods are notoriously based on timers. Furthermore, it is notoriously known that entities involved in the DRX protocol requires the exchange of the DRX cycles in a synchronized manner in order to implement the receiving, transmitting of data while reducing the power consumption of the mobile device involved.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use timers in order to implements the different DRX cycles of Schliwa.
Regarding claims 9, 15 and 18, (as best understood), these claims are directed to specifics of timers in implementing different DRX cycle along the feedback feature.  However, the timers in question are interpreted as discussed above claims 17 and 19. As to the feature of the “feedback”, this feature is nothing more than the known ARQ (automatic repeat request), or request to send (RTS) etc. These are well established protocols known for data integrity transmission. Therefore, it would have been obvious before the effective filing date of the 
Regarding claim 20, claim 20 is directed to computerized implementation of method claim 1, using a computer with instructions. Implementing a method steps using a processor and stored instruction is the simplest and cheapest way to execute a given method steps. Thus claim 20 is rejected for similar reasons as indicated above with regard to claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       9/10/2021